DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s claims filed on 3/30/2020.  Claims 1-20 have been examined.  This action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 are rejected under 35 U.S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
Regarding independent claims 1, 9, and 17, the claim is directed to an abstract idea as reciting the limitations “determining, by the security analytics program, a process interaction ration (PIR) between (i) a number of unique computing devices of the plurality of computing devices, which host the process and (ii) a number of unique users of the plurality of users; and identifying, by the security analytics program, a particular process of the plurality of processes as being potentially malicious when a PIR z-score for the particular process during a testing time period”… of claims 1, 9, and 17.  The aforementioned steps are “mental process” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.
It’s noted that the claims recite additional elements (i.e. non-transitory) of claims 9 and 17.  However, said additional elements are recited at a high-level of generality (i.e., as a
generic computing hardware and non-transitory computer readable medium that when executed by a processing resource to execute the steps of “determining, and identifying”.., such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer components used in the field of malicious processes used in information technology field. See US Applications 2017/0093897 and 2015/0135262. As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer components. Therefore, the claims are directed to non-statutory subject matter.

Regarding claims 2-8; 10-16; and 18-20; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.

                                             Allowable Subject Matter

Claims 1-20 have allowable subject matter; however, the Applicant must amend the claims to overcome the 101 rejection in claims 1-20.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/14/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439